Judgment, Supreme Court, Bronx County, entered September 18, 1978, which granted petitioner’s application for an order quashing the Comptroller’s subpoena duces tecum and denying Comptroller’s cross motion for an order compelling compliance, modified, on the law and the facts, without costs, to grant Comptroller’s cross motion for compliance and correspondingly denying petitioner’s motion to quash, limiting, however, those items which specify varied financial and corporate records and documents for the period of 1970 to 1977 and 1971 to 1977 to the period 1974 to 1977, and otherwise affirmed, without prejudice to the issuance of a new subpoena duces tecum for an earlier period after examination of the subpoenaed documents and upon a further showing of relevance. The question presented is whether the Comptroller of the City of New York, in connection with an audit of the New York City Board of Education pupil transportation system, is authorized by section 93 of the New York City Charter to issue a subpoena duces tecum for corporate and financial books and records of a contractor which has been supplying pupil transportation for a number of years. In Matter of Goldin v Greenberg (49 NY2d 566), a case presenting essentially the same issue, the Court of Appeals decided this dispositive question in the affirmative. We also conclude, as did the Court of Appeals in Goldin v Greenberg (supra), that the record adequately supports the conclusion that the categories of materials sought bear a reasonable relationship to the Comptroller’s inquiry. We are not, however, persuaded that an adequate showing has been made justifying the examination of detailed corporate and financial records for periods extending back to 1971 and 1970. As to such items in the subpoena duces tecum, a period extending back to 1974 appears to us on this record adequate for the indicated purposes. This, of course, is without prejudice to the issuance of a new subpoena duces tecum by the Comptroller after an examination of the subpoenaed documents on an appropriate showing of need for documents extending back to an earlier period. Concur—Fein, J. P., Sandler, Sullivan and Bloom, JJ.